Citation Nr: 1715536	
Decision Date: 05/09/17    Archive Date: 05/22/17

DOCKET NO.  11-09 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for follicular rash, to include as due to in-service herbicides exposure, previously claimed as chronic skin lesions on back of head.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for a low back disorder.  



REPRESENTATION

Appellant represented by:	Robert Gillikin, II, Agent




WITNESS AT HEARING ON APPEAL

The Veteran, his spouse, his child, and L.H.


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1964 to March 1966.  He had service in the Republic of Vietnam from May 1965 to March 1966

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2010 and January 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which denied the claims currently on appeal. 

The January 2013 rating decision denied the Veteran's claim of entitlement to service connection for a low back disorder.  The Veteran has perfect an appeal of this decision, and the issue has been certified to the Board for appellate review.  The claims of entitlement to service connection for an acquired psychiatric disorder and for follicular rash were remanded by the Board in December 2013.  The development requested in that remand completed, the matters are back before the Board for appellate consideration.  

In the December 2013 remand, the Board broadened the Veteran's claim of entitlement to service connection for PTSD to a claim of entitlement to service connection for an acquired psychiatric disorder.  Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

The undersigned Acting Veterans Law Judge accepted testimony from the Veteran in a July 2011 videoconference hearing.  A transcript of the hearing has been associated with the electronic record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for an acquired psychiatric disorder and a skin disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

1.  In active service in October 1964, the Veteran sought treatment for pain in the right lower lumbar region after heavy lifting, range of motion and straight leg raising tests were within normal limits, and the impression was back strain; examination of the spine was normal upon separation examination in March 1966 and the Veteran denied having recurrent back pain. 

2.  The evidence of record makes it less likely than not that the Veteran's current low back disability to include arthritis is related to disease or injury or other event in active service. 


CONCLUSION OF LAW

The criteria for service connection for a low back disorder to include arthritis have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As the claims of entitlement to service connection for an acquired psychiatric disorder and a skin disorder are being remanded, no discussion of VA's duties to notify and assist is necessary for those claims.  

For the low back claim, VA's duty to notify was satisfied by an April 2011 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, as well as all identified and available post-service medical records, VA treatment records, are associated with the claims file.  The Veteran has not identified any additional available, outstanding records pertinent to his back claim.  In April 2011, the Veteran informed VA that he had no additional information or evidence to submit in support of his claim. 

The Veteran was afforded a VA examination in January 2013.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations are adequate to decide the case.  The medical opinions are predicated on a full reading of the available service treatment records contained in the Veteran's claims file, consider all of the pertinent evidence of record, and are supported with a complete rationale.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016). 

In this case, arthritis is listed among the "chronic diseases" under 38 C.F.R. § 3.309 (a); therefore, 38 C.F.R. § 3.303 (b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  When a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303 (b). 

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the veteran.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran submitted a claim of entitlement to service connection for a back disorder in November 2010.  He claims that a current back disorder had onset as a result of a low back injury during his military service.  

Service treatment records document back symptoms.  In October 1964, the Veteran sought treatment for pain in the right lower lumbar region after heavy lifting.  At that time, range of motion and straight leg raising tests were within normal limits.  The attending physician reached an impression of back strain and restricted the Veteran from heavy lifting for two days.  There are no other complaints or notations of back symptoms during the Veteran's service.  Examination of the spine was normal upon separation examination in March 1966 and the Veteran denied having recurrent back pain.  The Veteran separated from active service in March 1966.  

Post-service, the earliest indication of back pain was in 2010, when the Veteran presented at the VA Medical Center ER for back pain, among other complaints, in November of that year.  X-rays from this visit showed verbal body stature, normal alignment, normal disc spaces, very minimal early end plate spurring noted at L3 and L4 vertebrae, likely maintained facet joints, and an overall impression of negative lumbar spine.  Subsequent VA treatment records document complaints of back pain but otherwise provide no insight into the etiology or onset date of this symptom.  

VA initially provided an examination for the claim in January 2013.  During the clinical interview, the Veteran described pulling a muscle of the lower back during his military service.  Specifically, he indicated that he was unloading a tent from a trailer while in the field at the time of the incident.  He went to sick call and was given medication and light duty.  Post-service, the Veteran denied receiving a diagnosis of a back condition.  He also denied surgery, injections, chiropractor treatment, or physical therapy.  His current care for back symptoms was pain medication.  Past care had been marginal and episodic, noted the examiner.  The Veteran also noted that his back would hurt more on some days.  On examination, range of motion was normal with no objective evidence of painful motion.  However, the Veteran did describe that he had stiffness in his low back.  The examiner made negative findings for any tenderness, muscle weakness, and muscle atrophy.  Reflex and straight leg raising tests were normal, and the Veteran showed no symptoms of radicular pain or other symptoms of radiculopathy.  The examiner reviewed the X-ray images of the lumbosacral spine from November 2010 with the interpreting staff noting verbal body stature, normal alignment, normal disc spaces, very minimal early end plate spurring noted at L3 and L4 vertebrae, likely maintained facet joints, and an overall impression of negative lumbar spine.  The examiner concluded that arthritis was documented.  

In the opinion portion of the report, the examiner cited to his review of the current evidence in opining that the Veteran's current low back claims were not related to military service.  The documents reviewed showed in-service care for the back in 1964, but this instance was not likely to represent a permanent condition.  The Veteran's statements on examination at that time did not reveal a chronic back condition that was likely to be related to events of military service.  The Veteran indicated that his back had never been evaluated for pathology.  The examiner did note that the Veteran actually did present at the VA Medical Center ER in Salem for acute low back pain, when X-rays then were unremarkable for pathology.  The examiner noted that the Veteran had essentially normal range of motion with no focal neuro deficit.  Concluding, the examiner found that the Veteran's low back condition was less likely than not incurred in or caused by his military service.  

Subsequent VA treatment records document back symptoms.  For instance, an October 2015 VA treatment note documents the Veteran reporting low back pain.  However, he claimed that he still cuts wood and mows his own yard.  

The Board finds that service connection is not warranted for a low back disorder.  In making this finding, the Board accords significant probative weight of the January 2013 VA opinion.  The examiner conducted a thorough review of the Veteran's medical record, he considered the Veteran's statements in providing the opinion, and the examiner provided a thorough rationale for his conclusion that any back disorder was not related to service, to include one instance of a back strain in 1964.  Factors for assessing the probative value of a medical opinion are the examiner's access to the claims file and the thoroughness and detail of the opinion. Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); Prejean v. West, 13 Vet.App. 444, 448-9 (2000).  The medical opinion is based on sufficient facts and data.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). The VA examiner has the skill and expertise to render the medical opinions.  Black v. Brown, 10 Vet. App. 279, 284 (1997).  As such, the Board finds the VA medical opinions to have great probative weight.  

The Board further finds that the January 2013 opinion is the most probative evidence of record regarding the Veteran's claim.  There is no favorable evidence, other than the Veteran's lay statements, to contradict the examination findings.  Based on the examination, the Board must conclude that service connection for a low back disorder is not warranted.  

In making this finding, the Board has considered lay statements provided by the Veteran through the appeal period that relate his back symptoms to a back strain that happened in 1964 as a result of heavy lifting.  The Board finds the Veteran's statements not competent for this purpose.  Although it is error to categorically reject a lay person as competent to provide a nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding. Id.   

In that earlier decision, the Federal Circuit stated as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer. Id. at n.4.  Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence.

Here, the question of whether current back symptoms are related to heavy lifting and a back strain in service or other events in service, over 40 years prior, is not something that can determined by mere observation.  Nor is this question simple.  To assess the possibility of a relationship between events in service and the post service symptoms or diagnosis of the Veteran's back disorder requires clinical testing and training to make the appropriate interpretations and conclusions about what the testing demonstrates in conjunction with any symptoms reported.  As such, the Board finds that the Veteran's statements as to how his back pain was caused are not competent evidence as to a nexus.  Regardless, the Veteran's lay statements are outweighed by the probative evidence of record, specifically the January 2013 VA medical opinion.    

There is no competent evidence of record showing a diagnosis of arthritis of the spine compensable to 10 percent within one year from service separation.  The first evidence in the claims file of a diagnosis of arthritis of the lumbar spine was in June 2005.  The first evidence of arthritis substantiated by x-ray findings was upon VA examination in January 2013.  Thus, presumptive service connection pursuant to C.F.R. § 3.307 (a) is not warranted. 

The Board finds that the weight of the competent and credible evidence shows that the Veteran did not experience chronic and continuous symptoms of a low back disability either during active service or continuously since service separation.  As noted, the service treatment records document treatment for low back pain and an impression of strain in October 1964.  Service treatment records do not document low back symptoms after this treatment and the Veteran denied having recurrent back pain upon separation exam in March 1966.  

The Veteran is competent to describe observable symptoms such as pain.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, in this case, the Veteran has not presented lay evidence of chronic observable low back symptoms in service and since service separation.  There is no post-service medical evidence of low back pain or other symptoms until 2005.  Thus, the Board finds that the weight of the competent and credible evidence establishes that the Veteran did not have chronic and continuous low back symptoms until decades after service separation.  Thus, presumptive service connection under the provisions of 38 C.F.R. § 3.303 (b) is not warranted. 

For the reasons discussed above, the Board finds that the weight of the evidence demonstrates that the Veteran's low back disability to include arthritis and pain, first manifested decades after active service and is not related to his military service.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  See 38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a low back disorder is denied.


REMAND

Remand is required for the Veteran's claims of entitlement to service connection for an acquired psychiatric disorder and a skin disorder.  

A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125 (a), which simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  See 38 C.F.R. § 3.304 (f).
The Board acknowledges that VA, effective March 19, 2015, amended the portion of the Rating Schedule dealing with mental disorders so as to replace outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094 (August 4, 2014).  VA directed that the changes be applied only to applications for benefits received by VA or pending before the agency of original jurisdiction (AOJ) on or after August 4, 2014, but not to claims certified to, or pending before, the Board, the Court of Appeals for Veterans Claims (CAVC), or the United States Court of Appeals for the Federal Circuit.  As the Veteran's claim was certified to the Board in June 2011 (prior to August 4, 2014), the diagnosis of his PTSD should conform to DSM-IV.

Here, the Veteran was provided an examination for PTSD in December 2015, pursuant to the Board's December 2013 remand.  Upon a clinical examination, the examiner opined that the Veteran did not meet the diagnostic criteria for PTSD or any other mental disorder.  The examiner specifically found that the Veteran did not meet criteria B, C, and E under DSM-5 without providing any opinion as to a diagnosis under DSM-IV.  While the Board acknowledges that DSM-V represents the most up-to-date clinical diagnostic guidelines, due process requires that the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder must also be considered using DSM-IV criteria.

Next, remand is necessary for the Veteran's skin disorder claim.  VA provided an examination for the claim in December 2015.  The examiner found 0.3cm diameter by 0.2cm hypopigmented, smooth, nontender, shiny-waxy intact papular lesions on the mid posterior neck and mid posterior scalp.  There was no induration, skin restriction, or scar of the surrounding tissue.  On the bilateral posterior shoulders and upper back, the examiner noted numerous 1cm or less hypopigmented intact lesions of the same type as the neck and scalp lesions.  The examiner opined that it was less likely than not that the Veteran's claimed skin condition was incurred in or caused by the Veteran's military service.  Citing to his review of the Veteran's record and his lay testimony, the examiner noted that the service treatment records were completely silent for any skin complaints, other than the treatment for a left ganglion cyst that was excised, healed well, and had no sequelae.  Otherwise, the service treatment records were silent, and post-service treatment records shows no complaints or objective findings for a skin condition until April 2005.  

These findings, found the examiner, were consistent with seborrheic keratosis, which were not related to service in his opinion.  Part of the examiner's opinion was predicated on the Veteran's report of not seeking treatment for skin symptoms post-service until the current claim.  However, VA treatment records from 1969 document otherwise.  Specifically, the Veteran was seen in October 1969 for probable diagnoses of urticaria and angioneurotic edema.  These provisional diagnoses were provided after the Veteran reported that he had found skin lesions intermittently over the previous month.  This is evidence of at least some skin symptomatology at a more proximate time to the Veteran's service than the 2000s, when the examiner indicated that skin symptoms were first objectively noted.  Thus, the December 2015 VA examination is premised on an inaccurate premise, and is thus inadequate for adjudication purposes.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Arrange for the same examiner who provided the December 2015 psychiatric examination (or, if he or she is no longer available, a suitable replacement) to provide an addendum opinion that addresses the following questions.   

(a)  Does the Veteran meet the diagnostic criteria for PTSD under the DSM-IV?   

(b)  If the criteria for a diagnosis of PTSD are met, is it at least as likely as not (i.e., probability of 50 percent or greater) that the disorder had its onset in service or is otherwise related to the Veteran's service? 

(c)  Does the Veteran meet the diagnostic criteria for a psychiatric disorder other than PTSD under the DSM-IV?   If the criteria for a diagnosis other than PTSD are met, is it at least as likely as not (i.e., probability of 50 percent or greater) that the disorder had its onset in service or is otherwise related to the Veteran's service?

The VA opinion should include a fully supported rationale.  If the VA examiner determines that he or she is unable to provide the requested medical opinion without resorting to speculation, the examiner should indicate this in the report, and explain the basis for the inability to offer an opinion.  

If the VA examiner determines that further examination is necessary in order to render the requested medical opinion, schedule the Veteran for such an examination.

2.  Arrange for the same examiner who provided the December 2015 VA skin examination (or, if he or she is no longer available, a suitable replacement) to provide an addendum opinion that addresses the following question: 

For the diagnosis of seborrheic dermatitis, or any other skin diagnosis identified of record, is it at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's skin disorder had its onset during active service or is related to any in-service disease, event, or injury, to include in-service herbicide exposure?   (Note: herbicide exposure has been conceded).   

In providing this opinion, the examiner must address the following:  1) The Veteran's conceded exposure to herbicides during service; 2) post-service VA treatment records from October 1969 showing diagnoses of urticaria and angioneurotic edema; 3) the Veteran's statements describing having in-service skin symptomatology.  

The VA opinion should include a fully supported rationale.  If the VA examiner determines that he or she is unable to provide the requested medical opinion without resorting to speculation, the examiner should indicate this in the report, and explain the basis for the inability to offer an opinion.  

If the VA examiner determines that further examination is necessary in order to render the requested medical opinion, schedule the Veteran for such an examination.

3.  Then, readjudicate the issues on appeal.  If the benefit sought remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
C. L. KRASINSKI
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


